Title: To Thomas Jefferson from Gideon Granger, 27 October 1801
From: Granger, Gideon
To: Jefferson, Thomas


Dear Sir
Newhaven Octr: 27. 1801.
After writing you from Hartford yesterday morning I came to this City to attend the Legislature, and last Evning was at a Meeting of a Number of Republicans, a wish was expressed by many, who knew nothing of my Situation, to have at the Seat of Goverment some Citizen with whom they had an acquaintance, so that they might regularly correspond & thereby give and receive correct Information. reflecting on this & believing it would not disoblige you Or be Improper for me in a private & confidential Manner to consult our friend Edwards I went with him to his house & after gaining asurance of Secrecy—Informd. him of the Offer in the Letter of the 14th. & the Substance of my reply—he urged me strongly to Accept on the principle that it would give aid to the Cause & pressed so many Considerations to my mind as to Induce me to engage to write an unconditional Acceptance. I beg you to accept this as such, unless a Change of Circumstances has taken place or on Reflection the Interest of the Goverment will be better promoted by appointing another. I hope when all I have written is considered I shall not be considered as capricious & Unsteady—Your feelings will acknowledge a Strong reason for my Doubts.—
I Am, Sir, Your Sincere friend—
Gidn Granger
